Citation Nr: 1218466	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chloracne, to include secondary exposure to Agent Orange exposure. 

2.  Entitlement to an increased evaluation for residuals of a right orbital fracture with right eye inflammation, headaches and pain, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for a hearing loss.

5.  Entitlement to a compensable rating for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This appeal arises from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran was scheduled to present testimony before the undersigned at a travel board hearing in Los Angeles, California.  While he failed to report for that hearing, he has presented good cause for his failure to do so, and has requested that the hearing be rescheduled. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules Travel Board hearings, a remand of these matters to the RO is warranted. 

Accordingly, the case is REMANDED for the following action: 

The RO shall schedule Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




